IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-457

                                       No. COA21-395

                                       Filed 5 July 2022

     Pitt County, No. 19 CRS 55797

     STATE OF NORTH CAROLINA

                  v.

     XAVIER MARKEESE LANGLEY, Defendant.


           Appeal by Defendant from judgment entered 25 February 2021 by Judge

     Marvin K. Blount III in Pitt County Superior Court. Heard in the Court of Appeals

     12 January 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Ellen A.
           Newby, for the State.

           Mark Montgomery, for Defendant-Appellant.


           WOOD, Judge.


¶1         Xavier Markeese Langley (“Defendant”) appeals from a judgment convicting

     him of taking indecent liberties with a child. On appeal, Defendant argues the trial

     court erred by 1) not requiring unanimity amongst the members of the jury as to what

     acts are considered indecent liberties with a child, and 2) by not ex mero motu

     instructing the jury a reasonable mistake in age is a defense. After a careful review

     of the record and applicable law, we hold the trial court committed no error.

                        I.   Factual and Procedural Background
                                             STATE V. LANGLEY

                                               2022-NCCOA-457

                                              Opinion of the Court



¶2            In January 2018, Defendant met Lisa1 on Tagged, an online dating application.

     Defendant and Lisa began talking through this dating application and then began

     messaging each other through Facebook Messenger. At the time, Lisa was fifteen

     and Defendant was twenty-seven.                 Notwithstanding this, Lisa initially told

     Defendant she was eighteen. Lisa and Defendant began to discuss when they could

     meet each other, and then Lisa told Defendant she was sixteen. Lisa gave her address

     to Defendant so they could meet each other.

¶3            On January 31, 2018, Defendant drove to Lisa’s house to pick her up at

     approximately 6:00 p.m.            Lisa left her house and got into Defendant’s truck.

     Defendant drove with Lisa to a third party’s house. While Lisa was in the vehicle, an

     individual entered the back seat of Defendant’s truck; Defendant retrieved marijuana

     from the glove compartment, handed it to the individual, and the individual exited

     the truck. Thereafter, Defendant drove to a gas station, purchased juice for Lisa and

     gas, and then took Lisa to the townhouse of a woman with whom he had a previous

     relationship. After they arrived at the townhouse, Defendant began showing Lisa

     pictures of women on his phone. According to Lisa, these were “[p]ictures of girls that

     were, like, dressed up and their hair was done, and they had makeup on. He was

     saying that his ex did that, did their hair and makeup and dressed them up, and she



              1   A pseudonym is used to protect the identity of the minor child. See N.C.R. App. P.
     42(b).
                                      STATE V. LANGLEY

                                       2022-NCCOA-457

                                      Opinion of the Court



     was going to do the same with me.” After showing Lisa these pictures, Defendant

     exited the truck and went into the woman’s townhouse while Lisa waited in his truck.

¶4         When Defendant returned, he drove Lisa to the side of an apartment where

     the dumpsters were kept and began asking her sexual questions, including if she had

     “ever give[n] oral sex.” Lisa answered “no[,]” and Defendant unbuttoned his pants

     and pushed Lisa’s head toward his penis where she then performed oral sex on him.

     Afterwards, Defendant drove to Walmart, parked in the parking lot, and entered the

     store to purchase makeup “for whatever his ex was going to do.” Defendant and Lisa

     then returned to the truck. Inside the truck, Defendant pulled out a “blunt” of

     marijuana and asked Lisa if she had ever smoked marijuana. Lisa denied ever doing

     so. Defendant asked Lisa to smoke the “blunt” and she acquiesced. Afterwards, she

     began getting paranoid and “kept seeing my grandmother’s car everywhere, and it

     wasn’t.”

¶5         Meanwhile, Lisa’s sister noticed Lisa was gone and notified their Mother.

     Lisa’s sister checked Facebook Messenger and discovered she had been

     communicating with Defendant. However, the name on the Facebook profile page

     from which Defendant messaged Lisa was “Sage Minister Prezi.”

¶6         Lisa’s sister showed the messages to their Mother. Mother immediately sent
                                          STATE V. LANGLEY

                                           2022-NCCOA-457

                                          Opinion of the Court



     a message to Defendant asking that he bring Lisa back home; called Lisa’s Father2

     and sent screenshots of the messages between Defendant and Lisa to him; called

     other family members; and contacted the police.               When Father received the

     screenshots of these messages, he began to investigate the Facebook profile

     Defendant used to message Lisa.           Father discovered the “Sage Minister Prezi”

     account was associated with a Facebook account under Defendant’s real name

     because the pictures in each account were identical.            Thus, Father “knew they

     belonged to the same person[]” and began contacting the two profile accounts,

     requesting Defendant return Lisa to her home. Father told Defendant he “knew he

     had my daughter” and “she was underage, age of 15.” Father then took Defendant’s

     profile picture from Defendant’s Facebook account and made a post to his own,

     personal Facebook account “calling him a pedophile and saying that he had my 15-

     year-old daughter . . . .”

¶7          Sometime after Father’s Facebook post, Defendant’s mother was alerted about

     the content of the post. While Defendant was still in the Walmart parking lot with

     Lisa, his mother called him and told him about Father’s Facebook post and that Lisa

     was only fifteen. According to Lisa, when Defendant heard this news, he became

     “frustrated[] [and] mad[]” and “told me to call my mom.” Defendant asked Lisa how



            2According to Mother, Father is not Lisa’s biological father, but has “been in her life
     since she was six weeks old. . . . He’s been the father figure that she’s known.”
                                      STATE V. LANGLEY

                                       2022-NCCOA-457

                                      Opinion of the Court



     old she was, and Lisa admitted she was fifteen. Lisa then used Defendant’s cell phone

     to call her sister. Mother retrieved the phone and asked Lisa to come home, but Lisa

     kept saying she was “okay[,]” and was “just going to stay where I am.” According to

     Mother and Lisa, Lisa was merely repeating to her Mother what Defendant

     instructed her to say.

¶8         Lisa then finished the conversation with her Mother and hung up the phone.

     Lisa explained she was feeling more tired, and Defendant put his hand into her

     underwear and digitally penetrated her. Defendant told Lisa to take her shirt off,

     leaned both of their chairs back, and began touching her breasts with his mouth. Lisa

     was unable to recall what happened next; rather, the next event Lisa remembered

     was waking up on February 1, 2018 and seeing it was daylight outside. Immediately,

     Lisa noticed her clothes were loose, her vagina and stomach were hurting, and she

     had a white discharge in her underwear. Defendant was still in the driver’s seat.

     After Lisa awoke, Defendant took Lisa to a Microtel so she could get a rubber band

     to put her hair up, and then dropped her off at the Department of Social Services

     (“DSS”). Once Lisa was at DSS, Defendant immediately left.

¶9         DSS sent Lisa to a hospital where Maya Nobles, a sexual assault nurse,

     performed a sexual assault rape kit on her. While performing an exam of Lisa’s

     vagina and cervix, Nobles noticed “red spots . . . in the canal, as well as white

     discharge.” A subsequent examination of the vaginal swap collected from the sexual
                                         STATE V. LANGLEY

                                           2022-NCCOA-457

                                          Opinion of the Court



       assault rape kit performed on Lisa showed the major contributor of DNA was Lisa,

       and the minor contributor of DNA was Defendant. The examination also revealed

       the presence of sperm on the vaginal swab sample.

¶ 10         Defendant was arrested on August 14, 2019 and on October 28, 2019 was

       indicted on charges of delivering a controlled substance to a person under sixteen but

       older than thirteen; first degree kidnapping; statutory rape of a child fifteen years of

       age or younger; attempted statutory sex offense with a child aged fifteen years or

       younger; and taking indecent liberties with a child.       A trial was held between

       February 22 to 25, 2021. On February 24, 2021, the trial court granted Defendant’s

       motion to dismiss the offense of delivering a controlled substance to a person under

       sixteen but older than thirteen. On February 25, 2021, the jury found Defendant not

       guilty of first- or second-degree kidnapping, statutory or attempted statutory rape,

       and attempted statutory sex offense with a child aged fifteen. However, the jury

       found Defendant guilty of taking indecent liberties with a child pursuant to N.C. Gen.

       Stat. § 14-202.1. Defendant was sentenced to 16 to 29 months in prison, with credit

       given for 562 days served prior to trial. Defendant timely filed a notice of appeal.

                                   II.   Standard of Review

¶ 11         Defendant’s arguments on appeal are premised upon the jury instructions

       given at trial. We note Defendant failed to object to these jury instructions, and thus

       failed to preserve these issues. See State v. Lawrence, 365 N.C. 506, 518, 723 S.E.2d
                                            STATE V. LANGLEY

                                             2022-NCCOA-457

                                            Opinion of the Court



       326, 334 (2012). Our Supreme Court’s “precedent demonstrates that unpreserved

       issues related to jury instructions are reviewed under a plain error standard[] . . . .”

       State v. Collington, 375 N.C. 401, 410, 847 S.E.2d 691, 698 (2020); see State v. Juarez,

       369 N.C. 351, 357-58, 794 S.E.2d 293, 299 (2016). The plain error standard

                    is always to be applied cautiously and only in the
                    exceptional case where, after reviewing the entire record,
                    it can be said the claimed error is a fundamental error,
                    something so basic, so prejudicial, so lacking in its
                    elements that justice cannot have been done, or where the
                    error is grave error which amounts to a denial of a
                    fundamental right of the accused, or the error has resulted
                    in a miscarriage of justice or in the denial to appellant of a
                    fair trial or where the error is such as to seriously affect the
                    fairness, integrity or public reputation of judicial
                    proceedings or where it can be fairly said the instructional
                    mistake had a probable impact on the jury’s finding that
                    the defendant was guilty.

       State v. Lawrence, 365 N.C. at 516-17, 723 S.E.2d at 333 (cleaned up) (quoting State

       v. Odom, 307 N.C. 655, 660, 300 S.E.2d 375, 378 (1983)).

¶ 12         It is well established that,

                    [t]he adoption of the plain error rule does not mean that
                    every failure to give a proper instruction mandates
                    reversal regardless of the defendant’s failure to object at
                    trial. To hold so would negate Rule 10(b)(2) which is not
                    the intent or purpose of the plain error rule. See United
                    States v. Ostendorff, 371 F. 2d 729 (4th Cir.), cert. denied,
                    386 U.S. 982, 18 L.Ed. 2d 229, 87 S.Ct. 1286 (1967). . . .
                    Indeed, even when the plain error rule is applied, “it is the
                    rare case in which an improper instruction will justify
                    reversal of a criminal conviction when no objection has
                    been made in the trial court.” Henderson v. Kibbe, 431 U.S.
                                         STATE V. LANGLEY

                                             2022-NCCOA-457

                                         Opinion of the Court



                    145, 154, 52 L.Ed. 2d 203, 212, 97 S.Ct. 1730, 1736 (1977).

       Odom, 307 N.C. at 660-61, 300 S.E.2d at 378 (cleaned up); see Lawrence, 365 N.C. at

       517, 723 S.E.2d at 333. Review under the standard of plain error “should be used

       sparingly, only in exceptional circumstances[] . . . .” Lawrence, 365 N.C. at 517, 723

       S.E.2d at 333. Therefore, when “deciding whether a defect in the jury instruction

       constitutes ‘plain error,’ the appellate court must examine the entire record and

       determine if the instructional error had a probable impact on the jury’s finding of

       guilt.” Odom, 307 N.C. at 661, 300 S.E.2d at 378-79 (citation omitted).

                                      III.     Discussion

¶ 13         Defendant raises multiple issues on appeal; each will be addressed in turn.

       A. Jury Unanimity

¶ 14         Defendant first argues the trial court erred by not requiring the jury to be

       unanimous as to what act constituted indecent liberties with a child. We disagree.

¶ 15         A defendant is guaranteed an unanimous jury verdict under both the North

       Carolina Constitution and North Carolina General Statutes. N.C. Const. art. 1, § 24;

       N.C. Gen. Stat. § 15A-1237(b) (2021). However, with respect to the offense of taking

       indecent liberties with a minor, “the risk of a nonunanimous verdict does not arise in

       cases such as the one at bar because the statute proscribing indecent liberties does

       not list, as elements of the offense, discrete criminal activities in the disjunctive.”

       State v. Lawrence, 360 N.C. 368, 375, 627 S.E.2d 609, 613 (2006) (internal brackets
                                        STATE V. LANGLEY

                                          2022-NCCOA-457

                                        Opinion of the Court



       omitted) (quoting State v. Hartness, 326 N.C. 561, 564, 391 S.E.2d 177, 179 (1990)).

       Rather, “Defendant’s purpose for committing such act is the gravamen of this offense;

       the particular act performed is immaterial.” Hartness, 326 N.C. at 567, 391 S.E.2d

       at 180.

¶ 16         Our Supreme Court addressed this very issue in State v. Hartness.           In

       Hartness, defendant was indicted for, inter alia, three counts of taking indecent

       liberties with a minor. Id. at 562 391 S.E.2d at 178. On appeal, defendant argued

       the disjunctive phrasing as to what acts constituted indecent liberties with a child

       rendered the verdict nonunanimous as “the jury could have split in its decision

       regarding which act constituted the offense[] . . . .” Id. at 563, 391 S.E.2d at 178.

       Justice Louis Meyer, writing for the majority, conducted a thorough analysis of N.C.

       Gen. Stat. § 14-202.1. and concluded,

                    N.C.G.S. § 14-202.1 proscribes simply “any immoral,
                    improper, or indecent liberties.” Even if we assume that
                    some jurors found that one type of sexual conduct occurred
                    and others found that another transpired, the fact remains
                    that the jury as a whole would unanimously find that there
                    occurred sexual conduct within the ambit of “any immoral,
                    improper, or indecent liberties.” Such a finding would be
                    sufficient to establish the first element of the crime
                    charged.

       Id. at 565, 391 S.E.2d at 179. In other words, “the crime of indecent liberties is a

       single offense which may be proved by evidence of the commission of any one of a

       number of acts.” Id. at 567, 391 S.E.2d at 180.
                                          STATE V. LANGLEY

                                            2022-NCCOA-457

                                          Opinion of the Court



¶ 17         Applying Hartness to the present case, Defendant’s argument that the trial

       court erred by not requiring unanimity as to what acts constitute indecent liberties

       with a child fails.   Testimonies and evidence presented at trial tended to show

       Defendant had Lisa perform oral sex on him, digitally penetrated her and touched

       Lisa’s breasts, and his sperm was found on Lisa’s vaginal swab. Even if each member

       of the jury considered a different act in reaching the conclusion Defendant committed

       the offense of taking indecent liberties with a child, this is immaterial to the

       unanimous finding he committed such offense. See id. at 565, 391 S.E.2d at 179.

       Thus, the trial court did not err by not requiring an unanimous jury as to what acts

       constituted indecent liberty with a minor, because the offense does not require such

       a finding.

¶ 18         Defendant requests this Court to reconsider Hartness by arguing 1) the facts

       in Hartness differ from those in this case, 2) Hartness’s interpretation of N.C. Gen.

       Stat. § 14-202.1 as applied to Defendant is vague, and 3) Hartness conflicts with U.S.

       Constitutional law. We are unpersuaded by his arguments. Subsequent cases from

       our appellate courts have affirmed our Supreme Court’s holding in Hartness. See

       State v. Smith, 362 N.C. 583, 598, 669 S.E.2d 299, 309 (2008) (“Because the jury could

       have found that defendant’s acts during the first or second visit constituted an

       indecent liberty with a child, it is immaterial that the trial court did not give specific

       instructions as to which of those acts were at issue.”); Lawrence, 360 N.C. at 374, 627
                                         STATE V. LANGLEY

                                          2022-NCCOA-457

                                         Opinion of the Court



       S.E.2d at 612 (“Therefore, the jury may have considered a greater number of incidents

       than the three counts of indecent liberties charged in the indictments. However, this

       fourth incident had no effect on jury unanimity because according to Lyons, Hartness

       holds that while one juror might have found some incidents of misconduct and

       another juror might have found different incidents of misconduct, the jury as a whole

       found that improper sexual conduct occurred.”); State v. McCarty, 326 N.C. 782, 784,

       392 S.E.2d 359, 360 (1990); State v. Wallace, 179 N.C. App. 710, 719-720, 635 S.E.2d

       455, 462 (2006).

¶ 19         Based upon our Supreme Court’s ruling in Hartness and our court’s subsequent

       affirmation of this case, we decline to re-examine Hartness herein. Accordingly, we

       hold the trial court did not err by not requiring the jury to specify which acts by

       Defendant constituted indecent liberties with Lisa when determining Defendant was

       guilty of taking indecent liberties with a minor.

       B. Ex Mero Motu Jury Instruction

¶ 20         We now turn to Defendant’s final contention that the trial court erred or

       plainly erred by failing to instruct the jury ex mero motu that mistake in age is a

       defense. We disagree.

¶ 21         As a general rule, “[i]f a request is made for a jury instruction which is correct

       in itself and supported by evidence, the trial court must give the instruction at least

       in substance.” State v. Harvell, 334 N.C. 356, 364, 432 S.E.2d 125, 129 (1993).
                                          STATE V. LANGLEY

                                              2022-NCCOA-457

                                           Opinion of the Court



       However, our courts have firmly established that mistake of age is not a valid defense

       to the charge of taking indecent liberties with a child. State v. Breathette, 202 N.C.

       App. 697, 704, 690 S.E.2d 1, 6 (2010); Cinema I Video, Inc. v. Thornburg, 83 N.C. App.

       544, 569, 351 S.E.2d 305, 320 (1986), aff’d, 320 N.C. 485, 358 S.E.2d 383 (1987); see

       also State v. Anthony, 133 N.C. App. 573, 579, 516 S.E.2d 195, 199 (1999) (“[M]istake

       of age is not a defense. In undertaking to have sex with the victim, defendant

       assumed the risk that she was under legal age.”), aff’d, 351 N.C. 611, 528 S.E.2d 321

       (2000).

¶ 22          Defendant concedes our Court’s precedent, but nonetheless argues mistake of

       age should be a defense to taking indecent liberties with a child. We disagree. “Where

       a panel of the Court of Appeals has decided the same issue, albeit in a different case,

       a subsequent panel of the same court is bound by that precedent, unless it has been

       overturned by a higher court.” Respess v. Respess, 232 N.C. App. 611, 625, 754 S.E.2d

       691, 701 (2014) (cleaned up) (quoting State v. Perry, 229 N.C. App. 304, 322, 750

       S.E.2d 521, 534 (2013)). As such, “we lack the authority to provide Defendant with

       the further review that he seeks.” Perry, 229 N.C. App. at 322, 750 S.E.2d at 534.

       Therefore, since mistake of age is not a viable defense against taking indecent

       liberties with a child, we hold the trial court did not err by failing to instruct the jury

       as such.

                                        IV.     Conclusion
                                        STATE V. LANGLEY

                                         2022-NCCOA-457

                                        Opinion of the Court



¶ 23          The trial court did not err by not requiring the jury to specify what acts

       constituted taking indecent liberties with a child and by not instructing the jury ex

       mero motu that mistake in age is a defense. Accordingly, we hold Defendant received

       a fair trial free from error.

              NO ERROR.

              Judges DILLON and JACKSON concur.